On August 4, 1933, Isiah Chambers, Jack Williamson, Charlie Davis and Walter Woodard, alleging themselves to be held in custody of L. F. Chapman, Superintendent *Page 709 
of the State Prison, under death warrants issued by the Governor for their execution for the capital crime of murder in the first degree, and that they were then about to be forthwith put to death in the electric chair for said crime, presented to this Court, through their attorney, one D. W. Perkins, a petition for writ of habeas corpus seeking avoidance of the death sentences, on the ground of alleged invalidity of the trials and hearings upon which the accused were severally adjudged guilty and sentenced.
This Court refused to entertain the petition for habeas corpus, but did, upon praecipe of counsel, issue its writ of error from this Court directed to the circuit court, and at the same time entered its order directing a stay of execution of the sentences of death, until the transcript of the record could be brought here in due course pursuant to the writ of error and the case considered by this Court thereon.
The writ of error was made returnable on October 29, 1933.
On the return day a thirty-days extension of time to complete the record was granted upon request of the counsel of record for the accused. No transcript of the record having been filed here by either of the plaintiffs in error on the extended return day which was November 28, 1933, the State's Attorney, Hon. Louis F. Maire, who prosecuted the cases in the court below, has caused to be prepared and filed in this Court, duly certified by the Clerk of the Circuit Court, a complete transcript of the record of the convictions complained of, together with the writ of error and notice thereof which was duly recorded and served upon the State's Attorney and Attorney General as required by the statute in criminal cases.
The case is now before us for consideration on the transcript of the record alone, the appeal apparently having *Page 710 
been abandoned by counsel for the plaintiffs in error who has failed to pursue the steps or file the papers required by the rules of this Court to perfect their appeals according to the prescribed practice.
Ordinarily dismissal of the writ of error is the only penalty visited on plaintiffs in error in this Court for failing to comply with the rules prescribed for the orderly presentation of appellate controversies. But in this case the plaintiffs in error stand convicted of murder in the first degree. At the time writ of error was applied for, death warrants had already been issued for their execution and the penalty of the law was about to be exacted. Consequently, when the writ of error was sought here and ordered to be issued for the benefit of plaintiffs in error, on praecipe of their counsel, writ of error was issued as process of this Court as a matter of right issuable on demand. In response to that writ of error the complete transcript of the record has been prepared and filed in this Court for our consideration.
In Owen v. State, 58 Fla. 84, 50 Sou. Rep. 639, it was held that where a transcript of the record proper in a criminal case has been brought to this Court on writ of error taken by a convicted defendant, and it is made to appear thereby that no bill of exceptions was made up and authenticated in the cause, the Supreme Court may upon motion of the representative of the State (and will as a general rule upon such motion), affirm the judgments appealed from if, upon a careful consideration of the transcript of the record proper brought here in response to the writ of error, no errors appear in the record of the indictment, arraignment, trial, conviction or sentence of the accused.
The Constitution of the State provides that "right and *Page 711 
justice shall be administered without * * * delay." The foregoing practice was approved in the cited case as an appropriate means of effectuating the requirements of the Constitution in the particulars referred to in the quoted constitutional provision. Justice delayed is often justice denied. And much of the criticism against the administration of our criminal laws will be found to be the result of the seemingly unwarranted delay which offtimes ensues between the time a judgment of conviction for crime is rendered and the sentence of the law is carried out. The appellate courts of the country can perform no greater service than by giving to cases involving convictions for serious felonies such as capital crimes, that prompt consideration and disposition which deals out justice promptly, and puts into effect without undue delay, speedily, the sentences of the law in those cases wherein it is found that no ground for reversal of the convictions is made to appear.
Acting upon that consideration this Court in the present case has carefully examined the transcript of the record proper in the present cases and has found that three of the defendants, — Jack Williamson, Walter Woodard and Charlie Davis, were condemned on their voluntary pleas of guilty interposed in open court to an indictment charging those parties with murder in the first degree. The other defendant, Izell Chambers, was tried by a jury and found guilty of murder in the first degree without recommendation to the mercy of the court. In addition to its formal examination of the record proper, this Court, in view of the fact that plaintiffs in error have been sentenced to death and are not represented here by argument or brief of counsel, has read the stenographer's report of the testimony which has been copied by the Clerk as part of the transcript (although not made nor authenticated as a bill of exceptions).* *Page 712 
Nothing has been found in the transcript to raise the slightest doubt as to propriety of the convictions and sentences in this case, as to either of the condemned defendants.
It is therefore considered, ordered and adjudged by this Court that the judgments brought here on writ of error be and the same are hereby affirmed as to each of the plaintiffs in error, Isiah (Izell) Chambers, Jack Williamson, Charlie Davis and Walter Woodward (Woodard).
Affirmed.
WHITFIELD, TERRELL and BUFORD, J. J., concur.
ELLIS, J., concurs in conclusion.
BROWN, J., absent and not participating because of illness.
Petition for leave to apply to the Circuit Court for Broward County for a writ of error coram nobis.
S.D. McGill and Robert Crawford, for Petitioners;
Cary D. Landis, Attorney General, and Louis F. Maire, State Attorney, for Respondent.
* The testimony is to the effect that the four convicted defendants plotted the robbery of an aged man, Robert M. Darsey; that Darsey was waylaid in the night-time and beaten to death, robbed and left in the road-way to die; that money was apportioned among some of the defendants; that all were present when the murder and robbery was committed. This testimony was by the defendants themselves, three of whom plead guilty and asked the mercy of the court.